I concur in the judgment, believing that prejudicial error was committed in allowing proof of declarations by Mills after the explosion.
I think, however, that the court below applied too liberal a rule in estimating damages. The plaintiffs were permitted to show that some of the articles destroyed — for example the *Page 17 
book entitled "The Body of Divinity" — had a special or peculiar value to Mr. Willard by reason of sentimental associations. Whatever may be the rule elsewhere, I think that under section 3355 of our Civil Code such sentimental value cannot be recovered except as against one "having notice thereof or a willful wrongdoer." Similar considerations apply to the book containing photographs and keepsakes of a daughter of the Willards.
The scrap books used by Mr. Willard in his literary work stand on another ground. There was no definite sum for which these books could have been sold. In that sense they had no market value. But they had a real money value to Mr. Willard or to any one else capable of using them in the way in which he used them. I think there is nothing in the code sections which prevents the plaintiff from recovering such pecuniary value, although the articles can neither be sold nor replaced in the open market. This is not the "peculiar value" mentioned in section 3355 In a case of this kind the value to the plaintiff, which is the measure of damages (Civ. Code, sec.3354) must be ascertained "from such elements as are attainable" (Southern Express Co. v. Owens, 146 Ala. 425, [119 Am. St. Rep. 41, 9 Ann. Cas. 1143, 8 L. R. A. (N. S.) 369, 41 So. 752]), such as the difficulty and expense to which plaintiff was put in acquiring the property, the nature and character of the use to which it was put by him, and the like. All of these elements being shown, the value is to be determined by the court or jury by the exercise of a sound discretion. The estimate of the value made by the plaintiff or any other witness is not, of course, conclusive.
Rehearing denied. *Page 18